Citation Nr: 0302399	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-00 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a skin 
disorder, to include as secondary to Agent Orange.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), to include as secondary 
to in-service tobacco use.

3.  Entitlement to service connection for a heart disorder, 
to include as secondary to COPD.

(The issues of entitlement to service connection for COPD, to 
include as secondary to in-service tobacco use, and 
entitlement to service connection for a heart disorder, to 
include as secondary to COPD, will be the subject of a later 
decision.)





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to June 
1973. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1999, February 2001, and May 
2001 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in St. Petersburg, Florida (RO) which 
denied the benefits sought on appeal.

The Board is undertaking additional development on the issues 
of entitlement to service connection for COPD, to include as 
secondary to in-service tobacco use, and entitlement to 
service connection for a heart disorder, to include as 
secondary to COPD, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing these 
issues.

In addition, the veteran, in a June 1999 statement, appears 
to have raised a claim to reopen his claim for a stomach 
disorder.  The record reflects that the RO sought records 
from the Detroit, Michigan RO, but did not seek records from 
the West Palm Beach RO, as suggested by the veteran.  
Therefore, this issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  In an unappealed rating decision dated March 1984, the RO 
denied service connection for a skin disorder, to include as 
secondary to Agent Orange.

3.  In an unappealed rating decision dated July 1982, the RO 
denied service connection for a lung disorder.

4.  The evidence associated with the claims file subsequent 
to the March 1984 Board decision is new, but not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection for a skin disorder, to include as secondary to 
Agent Orange.

5. The evidence associated with the claims file subsequent to 
the July 1982 rating decision is new, and so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for COPD, to 
include as secondary to in-service tobacco use.




CONCLUSIONS OF LAW

1.  The March 1984 rating decision denying the veteran's 
claim for service connection for a skin disorder, to include 
as secondary to Agent Orange, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2002).

2.  The July 1982 rating decision denying the veteran's claim 
for service connection for a lung disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2002).

3.  The evidence associated with the veteran's claims file 
subsequent to the RO's March 1984 rating decisions is not new 
and material, and the veteran's claim for service connection 
for a skin disorder, to include as secondary to Agent Orange, 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.156(a) (2002).

4.  The evidence associated with the veteran's claims file 
subsequent to the RO's July 1982 rating decision is new and 
material, and the veteran's claim for service connection for 
COPD, to include as secondary to in-service tobacco use, is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108 (West 
1991 & Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for skin disorder, 
to include as secondary to Agent Orange exposure, on the 
basis that he has submitted new and material evidence not 
only sufficient to reopen his claim, but also sufficient to 
grant service connection.  In addition, the veteran requests 
that the Board reopen his claim of entitlement to service 
connection for COPD, to include as secondary to in-service 
tobacco use, on the basis that he has submitted new and 
material evidence not only sufficient to reopen his claim, 
but also sufficient to grant service connection.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The rating decision and 
the statement of the case issued in connection with the 
veteran's appeal, as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  The RO indicated that it would review the 
information of record and determine what additional 
information is needed to process the veteran's claim.  The RO 
also informed the veteran of what the evidence must show in 
order to grant service connection, as well as provided a 
detailed explanation of why the requested benefits were not 
granted.  In addition, the rating decisions, statement of the 
case, and supplemental statement of the case included the 
criteria for reopening previously denied claims and for 
granting service connection, as well as other regulations 
pertaining to his claim.  Similarly, letters to the veteran, 
from the RO, notified the veteran as to what kind of 
information was needed from him, and what he could do to help 
his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (requiring VA to notify the veteran of what evidence 
he was required to provide and what evidence VA would attempt 
to obtain).  Accordingly, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, private 
medical records, and VA medical records have been obtained.  
In addition, the veteran was afforded a Travel Board hearing 
before the undersigned Board Member.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

The Board observes that the veteran's claim of entitlement to 
service connection for a skin disorder was first considered 
and denied in March 1984.  The veteran's claim was originally 
denied on the basis that there was no evidence of such a 
disorder upon VA examination or in the veteran's medical 
records.  The veteran's claim of entitlement to service 
connection for a lung disorder was first considered and 
denied in a July 1982 rating decision on the basis that 
treatment for a lung disorder was not shown during service.  
The veteran was informed of his appellate rights in letters 
dated March 1984 and July 1982.  With regard to his claim for 
a skin disorder, the veteran did not file a notice of 
disagreement (NOD), and the decision became final.  See 
38 U.S.C.A. § 7105.  With regard to his claim for a lung 
disorder, the veteran filed an NOD, and the RO issued a 
statement of the case, but the veteran failed to perfect this 
appeal.  As such, the July 1982 rating decision also became 
final.  Id.  Therefore, although these issues were certified 
to the Board as entitlement to service connection for a skin 
disorder and entitlement to service connection for COPD, the 
Board finds that the issues are more appropriately 
characterized as whether new and material evidence has been 
presented to reopen a claim for service connection. This is 
significant because, in cases where there is a prior final 
decision, the Board is required to determine whether new and 
material evidence has been presented before reopening the 
claim and adjudicating the claim for service connection on 
the merits.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1).  If a NOD is not filed within one year of notice of 
the decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c).  In addition, where the veteran files 
a NOD, but fails to perfect his appeal within sixty days of 
the date on which the statement of the case was mailed or 
within one year from the date of mailing the notice of the 
decision, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(d)(3) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.204(b), 20.302(b), 20.1103.  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. § 5108.  In this case, the veteran 
did not file a NOD after the March 1984 rating decision and 
failed to perfect his appeal after the July 1982 rating 
decision.  Therefore, these rating decisions are final and 
are not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 
20.1103.  However, if new and material evidence is presented 
or secured with regard to a claim that was disallowed, the 
Secretary must reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156. 

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  See 66 Fed. Reg. at 45,620.  Since 
the current claim was filed prior to that date, the old 
version of the regulation is applicable in this case.

The first step in analyzing a case such as the instant one 
requires determining whether the newly presented evidence 
"bears directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Black's Law Dictionary 1203 (6th ed. 1990)).  
Second, the evidence must actually be shown to be "new," 
and not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  In other words, the evidence cannot be cumulative or 
redundant.  See 38 C.F.R. § 3.156(a).  The final step of the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. 
Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean 
that the evidence warrants a revision of the prior 
determination.  It is intended to ensure that the Board has 
all potentially relevant evidence before it.  See Hodge at 
1363 (citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Final Definition," 55 
Fed. Reg. at 52274 (1990)).  The credibility of the new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  If all of the tests are satisfied, the 
claim must be reopened.

As discussed earlier, the RO's March 1984 rating decision 
granted service connection for acne but denied service 
connection for a skin disorder, to include as secondary to 
Agent Orange.   The RO's denial of service connection for a 
skin disorder, to include as secondary to Agent Orange, 
relied on a VA examination report and a VA medical record.  
The VA examination found that the veteran had well-contained 
acne, which existed since adolescence, but worsened during 
service.  The examiner noted that the veteran had allergies 
to dust, dirt, grease, and oil, and that he had extensive 
scarring in the former acne areas, but no lesions, at that 
time.  The examiner also stated that the veteran had 
seborrhea keratoses, unrelated to the veteran's service.  The 
February 1982 VA treatment record states that the veteran had 
acne vulgaris of the back and chest, tinea ingenium, lipoma, 
lentigo senilitis of the chest and back, and early 
hidradenitis.  The examining provider concluded that the 
veteran did not have chloracne.

The RO's July 1982 rating decision denying service connection 
for a lung disorder relied on the veteran's service medical 
records and a VA examination report.  The veteran's service 
medical records showed treatment for a head cold, an acute 
upper respiratory infection, a sore throat, strep throat, and 
sinus congestion at various intervals.  In addition, the May 
1973 Report of Medical Examination for separation showed a 
normal clinical evaluation of the mouth, throat, lungs, 
chest, and heart, including a negative chest x-ray, and the 
veteran denied experiencing chronic colds or coughs on his 
contemporaneous Report of Medical History.  The June 1982 VA 
examination report indicates that a chest x-ray was negative 
for any acute intrathoracic disease process, but showed small 
discoid atelectatic changes, possibly secondary to residual 
inflammatory changes.  Pulmonary function tests were negative 
for evidence of airway obstruction, but a mild reduction in 
vital capacity, possibly secondary to suboptimal effort on 
the part of the veteran, was noted.  The diagnosis was 
chronic bronchitis, by history, treated.

Additional evidence has been associated with the claims file 
since the RO's 1982 and 1984 rating decisions.  This evidence 
includes VA medical records, private medical records, and 
testimony from a November 2002 hearing, as well as several 
lay statements.  

A March 1996 discharge summary from Huggins Hospital 
indicates that the veteran was a two-pack per day smoker with 
a family history of cardiac disease.  The discharge diagnoses 
were tobacco abuse with chronic obstructive pulmonary 
disease, right lower lobe pneumonia and pneumonitis, and 
hypoxia.

Private medical records from J. Buonomano, M.D., dated at 
various intervals in 1996 through 1998 indicate that the 
veteran had severe COPD with continued tobacco use/nicotine 
abuse, bronchitis with COPD and asthma, hypertension, and 
anginal chest pain.

May 1998 VA medical records indicate that a chest x-ray 
showed that the veteran had mild hyperinflation compatible 
with COPD and that the veteran was a smoker, with a 90 pack-
year history and productive cough.  September 1998 private 
medical records state that the veteran had suspicious areas 
on the bridge and tip of his nose, which were assessed as 
rule-out basal cell carcinoma.  A pathology report indicated 
that microscopic examination showed atypia keratinocytes with 
occasional dysplastic keratinocytes.  A September 1998 VA 
examination showed that the veteran complained of pulmonary 
disease, shortness of breath, and cough.  He reported that he 
was a 3-pack per day smoker for over 30 years.  Examination 
showed markedly decreased breath sounds, with a few coarse 
rhonchi in his posterior lung fields.  Pulmonary function 
testing showed a moderate obstructive lung defect and a 
severe decrease in diffusing capacity, suggesting emphysema 
in the presence of an obstructive lung defect.  The 
impression was chronic obstructive lung disease.  

An October 1998 statement by the veteran states that he did 
not smoke prior to entering the service, that he smoked 2-5 
packs per day during his service, and that he smoked 2 packs 
per day as of September 1998. 

VA medical records dated May 1998 through April 1999 show 
diagnoses of severe COPD and tobacco abuse.  Diagnoses of 
hypercholesteremia and gastroesophageal reflux disease were 
also noted.  A 90-pack year of smoking was noted, as was a 
constant productive cough.  The veteran initially declined 
assistance with smoking cessation, but attended a smoking 
cessation clinic in January 1999.  In addition, in April 
1999, the veteran had a small basal cell carcinoma removed 
and seborrheic keratoses on the veteran's legs were noted.

Lay statements, received in June 1999, from the veteran's 
friends and family members indicate that the veteran did not 
smoke prior to his military service, but that he started 
smoking by the time he came home from his first leave in 
November 1967.

January 2000 VA medical records showed that the veteran had a 
borderline low normal global ejection fraction.   March 2000 
VA medical records indicate that a thallium stress test 
showed small septal wall ischemia, but that a cardiac 
catheterization was negative for significant coronary artery 
disease.

A March 2001 VA medical record indicates that a nose shave 
biopsy found that the veteran had basal cell carcinoma of the 
nose.  In addition, the veteran had a chest x-ray, which 
showed a small infiltrate in the right lower lobe and 
increased markings in the left base of his lungs.  The 
diagnosis was pneumonia and a history of COPD was noted.  In 
April 2001, the veteran was diagnosed with obstructive sleep 
apnea.

A transcript of the veteran's testimony at a November 2002 
Travel Board hearing before the undersigned Board Member 
shows that the veteran testified that he felt that his basal 
cell carcinoma was caused by his exposure to herbicides 
during his service in Vietnam, but that his doctors stated 
that the basal cell carcinoma was due to years of sun 
exposure working in bridge construction.  He also testified 
that he began smoking cigarettes in November 1967, and 
continued to smoke after his service.  He further testified 
that his treating physicians told him that his COPD was due 
to his smoking.

The Board has reviewed the foregoing evidence and finds that 
the veteran has not satisfied his burden of presenting new 
and material evidence with regard to his claim of service 
connection for a skin disorder, to include as secondary to 
Agent Orange.  The veteran's treatment records, while new, do 
not show that the veteran's skin disorder was incurred during 
his military service.  These records refer only to the 
evaluation and treatment of the veteran's current skin 
disorder.  The Board acknowledges the veteran's contention 
that his skin disorder is related to his service, but notes 
that the veteran did not provide any medical evidence linking 
his basal cell carcinoma to his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions or evidence of causation, as it requires medical 
knowledge).  Accordingly, the Board finds that the veteran 
has not submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
skin disorder.

Based on the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
COPD, to include as secondary to in-service tobacco use.  The 
evidence is both new and material evidence in this case.  The 
evidence not only supports the veteran's contention that his 
COPD was caused by his tobacco use during service, but 
provided an opinion as to the etiology of the veteran's COPD 
and indicated that the veteran may have begun using tobacco 
during his service.  The Board finds that the evidence is 
neither cumulative nor redundant, and that it is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. 
§ 3.156(a).  Accordingly, the Board finds that the veteran 
submitted new and material evidence, and that his claim must 
be reopened.

Having reopened the veteran's claim for service connection of 
COPD, to include as secondary to in-service tobacco use, the 
Board has determined that additional development, as set 
forth in the Introduction above, is necessary.  As such, 
prior to issuing a decision on the merits of the veteran's 
reopened claim for service connection for COPD, to include as 
secondary to in-service tobacco use, the Board will develop 
additional medical evidence.  When the development is 
completed, the Board will provide notice of the development, 
permit the veteran to respond, and then prepare a separate 
decision addressing the issue of service connection for COPD, 
to include as secondary to in-service tobacco use, on the 
merits.  The Board will also address the issue of service 
connection for a heart disorder, to include as secondary to 
COPD, in the same manner.




ORDER

New and material evidence not having been submitted to reopen 
the claim, service connection for a skin disorder, to include 
as secondary to Agent Orange, is denied.

New and material evidence has been submitted, which is 
sufficient to reopen the claim of service connection for 
COPD, to include as secondary to in-service tobacco use, and 
to this extent, the appeal is granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

